— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Police Commissioners, dated June 23, 1983, which, after a hearing, found the petitioner guilty, inter alia, of "Unbecoming Conduct”, and dismissed him from his position as a police officer.
Determination confirmed and proceeding dismissed on the merits, without costs or disbursements.
A review of the record demonstrates that substantial evidence supports the charges against the petitioner. It cannot be said that the penalty imposed is so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Lazer, J. P., Niehoff, Kooper and Spatt, JJ., concur.